UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 :
 THE HERTZ CORPORATION,                          :
                                                 :
                       Plaintiff,                :
                                                 :           19cv3508
                -against-                        :
                                                 :           SCHEDULING ORDER
 ACCENTURE LLP,                                  :
                                                 :
                       Defendant.                :
                                                 :

WILLIAM H. PAULEY III, Senior United States District Judge:

               In view of Accenture’s Motion to Compel IBM to Comply with Accenture’s

Subpoena (ECF No. 61), this Court hereby fixes the following schedule:

   (1) IBM shall file its opposition to Accenture’s motion by December 6, 2019; and

   (2) Accenture shall file any reply by December 9, 2019.

               Accenture is further directed to serve IBM with a copy of this Order forthwith and

note service on the docket.

Dated: December 2, 2019
       New York, New York


                                                     SO ORDERED:
